Title: Orderly Book
From: 
To: 

This orderly book (DLC:GW) includes orders for each day from the time GW and Col. William Byrd arrived on 21 Sept. at Raystown with the Virginia forces from Fort Cumberland until 24 Nov. just before GW viewed with Forbes’s army the smoking remains of Fort Duquesne at the Forks of the Ohio. The primary orders entered in GW’s orderly book are the general orders of the day issued by the senior officer present wherever GW happened to be on that day. Most of the orders are either Forbes’s or Bouquet’s, but for the days when GW was on his own, as he was for part of his march from Raystown to Loyalhanna, 14–22 Oct., and from Loyalhanna to Fort Duquesne, 14–25 Nov., the general orders are those GW himself issued. Furthermore, the clerk has often inserted GW’s orders for GW’s own regiment or brigade before or after Forbes’s or Bouquet’s orders for a given day. All of the entries in the orderly book are in the hand of one man, presumably GW’s clerk or secretary. Robert Stewart’s reference to a Sergeant Poyne in a letter to GW, 31 Dec. 1758, suggests that it was Poyne who




   kept the orderly book. The orders are under the date they were issued, except those that Forbes issued after GW left Raystown on 14 Oct. and before he caught up with GW at Loyalhanna on 2–3 November. The clerk entered these orders of Forbes (14–31 Oct.) in the orderly book right after Forbes’s general orders of 3 Nov. at Loyalhanna, and they appear here as a note to Forbes’s orders of 3 November. The first entry in the orderly book, that of 21 Sept., includes both Forbes’s general orders (G. O.) giving the parole, or password, of the day for the post at Raystown and GW’s brigade orders (B. O.). The brigade orders are to the four companies of the 1st Virginia Regiment and the eight companies of the 2d Virginia Regiment in Raystown. From 22 Sept. through 13 Oct. while GW remained in Raystown, each day’s entry is Forbes’s general orders for that day. On 14 Oct. GW went with 200 men of the 1st Virginia Regiment from Raystown to join Bouquet at a camp on Stony (Stoney) Creek (at present Stoystown). Bouquet earlier had stopped at Stony Creek on his return to Loyalhanna from Raystown when he got word of an attack by French and Indians on his forces at Loyalhanna. The orders entered in the orderly book for 14 Oct. at Shawnee Cabins and for 15 Oct. at Edmund’s Swamp, between Raystown and Stony Creek, are GW’s. The orders of 16 Oct. at Stony Creek and perhaps those of 17 Oct. at Muddy Run are Bouquet’s. Bouquet was back at Loyalhanna on 18 Oct., and so the orders issued at the encampments that GW made between Stony Creek and Loyalhanna (Muddy Run, southeast side of Laurel Hill, and northwest side of Laurel Hill), on 18, 19, 20, 21, and 22 Oct., are probably GW’s. GW arrived at the post at Loyalhanna on 23 October. The orders of that day through 31 Oct. in the orderly book are orders issued by Bouquet. GW’s orders to the Virginia companies on 29 Oct. are inserted after Bouquet’s orders for that day. The orders of 1 Nov., issued after Bouquet had left the post to meet Forbes at Laurel Hill, and perhaps the orders of 2 Nov. are GW’s. After Forbes’s arrival at Loyalhanna on 2 Nov., the orders in the orderly book are Forbes’s through 14 November. GW marched from Loyalhanna on the afternoon of 15 Nov. in command of one of the three brigades into which Forbes had divided his forces on 14 Nov. for a rapid march on Fort Duquesne. The orders printed here for 15, 16, 17, 18, 19, and 20 Nov. were issued by GW to his brigade on its departure from Loyalhanna and at encampments on its march toward Fort Duquesne, at Chestnut Hill, at a site “near Bush Run,” “at Bullock Camp,” at John Armstrong’s New Camp, at a

place near Turtle Creek, and finally at the post GW established on Turtle Creek, called Washington’s Camp. Bouquet joined GW at Washington’s Camp on 20 Nov.; the entry for that date includes both GW’s brigade orders and almost certainly Bouquet’s general orders. The last four entries in the orderly book are Forbes’s orders issued at Washington’s Camp, at an encampment across Turtle Creek, and finally at Bouquet’s Camp 10 or 12 miles from Fort Duquesne. The clerk has inserted GW’s brigade orders of 21, 23, and 24 November. In the printing of the entries in the orderly book, the format of every entry has been made to conform to that usually followed by the clerk; but the same rules of transcription have been followed as in other documents, except that every paragraph is indented at the beginning and made to start with a capital letter.